Case 3:19-cr-00285-TJM Document 31-3 Filed 02/12/20 Page 1 of 3

EXHIBIT 3
Quick Facts

— Sexual Abuse Offenders —

 

Fiscal Year 2018

Pm IN FY.2018, 69,425 CASES WERE REPORTED TO
THE U.S, SENTENCING COMMISSION,

Pm = 1,067 OF THESE INVOLVED SEXUAL ABUSE OFFENSES. !

Pm SEXUAL ABUSE OFFENDERS HAVE INCREASED 5.7%
SINCE 2014 BUT DECREASED 2.7% IN FY 2018.

Number of Sexual Abuse Offenders

 

1,500
1,090 1,097

1,009 999 1.067

1,000

:

O ~h : =, a,

FY FY FY FY FY
2014 2015 2016 2017 2018

Primary Sentencing Guideline for Sexual
Abuse Offenders
FY 2018

  
    
 

Abusive
Sexual
Contact
3.9%

 

 

 
 
 

 

 

Production of
Child
Pornography
42.7%

    
 
    
 
     
 

Travel for
Prohibited
Sexual
Conduct
38.3%

 
   
   
  
 

For more Quick Facts, visit https://www.ussc.gov/research/quick-facis.

Offender and Offense Characteristics®

92.1% of sexual abuse offenders were men.

51.6% were White, 21.7% were Black, 12.9% were Hispanic, 11.9%

were Native American, and 1.9% were Other races.

¢ 75.1% of offenders in cases involving child pornography were
White.

¢ 43.1% of offenders in cases involving travel for prohibited
sexual contact were White and 37.3% were Black.

¢ 52.8% of offenders in cases involving criminal sexual abuse
(rape) were Native American.

¢ 73.2% of offenders in cases involving abusive sexual contact
were Native American.

¢ 84.6% of offenders in cases involving statutory rape were
Native American.

Their average age was 37 years,
95.9% were United States citizens.

65.2% had little or no prior criminal history (Criminal History

Category |).

¢ 8.8% were CHC Il;

¢ 9.9% were CHC Ill;
¢ 5.9% were CHC IV;
@ 5.1% were CHC V;
¢ 5.1% were CHC VI.

8.3% of sexual abuse offenders were convicted at trial, compared
to 2.6% of all other federal offenders.

The top five districts for sexual abuse offenders were:
¢ Northern District of Texas (48);

¢ Eastern District of Michigan (42);

¢ = District of Arizona (35);

¢ = District of South Dakota (32):

@ Middle District of Florida (31).
Punishment

98.8% of sexual abuse offenders were sentenced to prison; their
average sentence was 191 months.

The average sentence for offenders convicted of production of
child pornography was 262 months:
@ 93.9% of these offenders were convicted of an offense carrying
a manaatory minimum penalty; their average sentence was
274 months. The average sentence without a mandatory
minimum was 89 months.

The average sentence for offenders convicted of travel to engage
in prohibited sexual conduct with a minor was 147 months:
+ 63.8% of these offenders were convicted of an offense carrying
a mandatory minimum penalty; their average sentence was
187 months. The average sentence without a mandatory
minimum was 76 months.
Case 3:19-cr-00285-TJM Document 31-3 Filed 02/12/20 Page 3 of 3

pubaffairs@ussc.gov
@theusscgov

 

Punishment (continued)

¢ The average senience for offenders convicted of rape was 178 months:
+ 19.1% of ihese offenders were convicted of an offense carrying a

mandatory minimum penalty; their average sentence was 318 months.
The average sentence without a mandatory minimum was 145 months.

e The average sentence for offenders convicted of abusive sexual contact
was 27 months.

° Tne average sentence for offenders convicted of statutory rape was 30
months.

Sentences Relative to the Guideline Range

« 54.9% of sexual abuse offenders were sentenced under the Guidelines
Manual:

¢ 40.1% of all sexual abuse offenders were sentenced within the
guideline range.

¢ 7.5% of all sexual abuse offenders received a substantial assistance
departure.
9 Their average sentence reduction was 45.4%.
¢ 7.0% of all sexual abuse offenders received some other downward
departure.
% Their average sentence reduction was 32.0%.
e 45.1% of sexual abuse offenders received a variance:

¢ 42.1% of all sexual abuse offenders received a below range variance.
0 Their average sentence reduction was 36.4%.

@ 3.0% of all sexual abuse offenders received an above range variance.
® Their average sentence increase was 36.5%.

Sentence Imposed Relative to the Guideline Range FY 2018

Within Range

40.1%
Substantial Assistance
75%
Other Downward
7.0%

Upward Departure
0.3%

Variances
45.1%

 

_—

 

 

 

SOURCE: United States Sentencing Commission, FY 2014 through FY 2018 Datafiles, USSCFY 14-USSCFY18.

NN SSC GOV — Sexual Abuse Offenders —

Sentence Relative to the
Guideline Range (%)

——@-— Within Range —«-—— Variance
--- Other Downward

 

=-enGemn Substantial Assistance ---

 

 

 

100
75
Oe
——
25
= $i & ey Or
O +: i i ‘ 1
FY FY
2014 2018
Average Guideline Minimum and
Average Sentence
(months)
200 ——a-— Guideline Minimum ---- a> Sentence

gp al

 

 

 

20 . , a
100
0: ‘ i i
FY FY
2014 2018

' Sexual abuse offenders are those convicted of Criminal
Sexual Abuse ~ Rape (§2A3.1), Statutory Rape (§2A3.2),
Criminal Sexual Abuse of a Ward (§2A3.3), Abusive Sexual
Contact (§2A3.4], Promoting a Commercial Sex Act
(§2G1.1), Travel to Engage in Prohibited Sexual Conduct
with a Minor (§2G1.3), Production of Child Pornography
{§2G2.1), or Child Exploitation Enterprises (§2G2.6).

2 Production of Child Pornography does not include cases
where offenders were convicted of Trafficking in Material
Involving the Sexual Exploitation of a Minor; Receiving,
Transporting, Shipping, or Advertising Material Involving the
Sexual Exploitation of a Minor; Possessing Material Involving
the Sexual Exploitation of a Minor with Intent to Traffic:
Possessing Material Involving the Sexual Exploitation of a
Minor (§2G2.2).

3 Cases with incomplete sentencing information were
excluded from the analysis.
